Hinman, J.
In the recent case of Camp v. Waring, (25 Conn., 520,) it was held by this court that it was competent for the superior court, in its discretion, at any time before the passing of a decree in the case, to allow any proper amendments to a bill in equity to be made by the plaintiff, and, therefore, that such amendments are not precluded by the report of a committee in the case. This decision must of course narrow the enquiry in this case to the questions, whether the amendments proposed to be made are proper, and whether, under the circumstances of the case, they are offered at so late a stage that the court ought not now to exercise its discretion in the allowance of them.
First, then, are the proposed amendments proper in themselves, so that they would have been allowed had they been offered soon after the commencement of the suit. The original bill calls for an account of the services and earnings of the defendant Smith, while he was in California digging for gold. It states that, having been fitted out at the expense of the other parties, he went to California under a contract to remain there for two years, and to employ himself in digging for gold for the joint benefit of all the parties to the bill. It is now claimed that while he was in California he also engaged in the business of lightering, by means of.which he realized large profits, under such circumstances as to render him accountable therefor upon the same terms that he would have been ' accountable had he exclusively devoted his services to gold digging.
Now, assuming, as we must at this stage of the case, that the plaintiffs are able to make out by proof such a case as they claim in their bill, if amended, it seems hardly to admit of a doubt that it is not only proper for the plaintiffs to call for an account for the whole time Mr. Smith was engaged in business on his and their joint account by one bill, but, when *471they first instituted proceedings against him, it was their duty to do so, if they then had possession of the facts which they now propose to introduce into the ease. The parties are the same—all being interested both in the gold digging and in the lightering business, and there being no others than the original parties who had any interest in either business. Indeed, his whole employment in California may fairly enough be considered as having been pursued under the same contract; for, although the business of lightering was not contemplated when he went there, and was not therefore provided for in the original written contract, yet the parties at any time, could vary or alter the terms of their contract at pleasure, or, if they saw fit, they could abandon it altogether; and while the defendant Smith was in California and the other parties here, we should not expect that any such alteration would be evidenced by any formal written instrument. The execution of such an instrument would hardly be practicable, and the ordinary evidence of such an alteration we should expect to find in the correspondence between the parties, and inferences to be drawn from it and from the conduct of the parties themselves.
Now, whether the plaintiffs can make out their case on the amended bill it is not our province now to determine. It is sufficient that we see enough from the facts already disclosed to justify the plaintiffs in instituting proceedings, and that the facts which have been brought out since the bill has been pending, seem to furnish reasonable ground to ask for relief upon a bill which will entitle them to it if they can establish the new facts which they propose to set up.
To justify the amendments however, it is perhaps not enough that they should be such as might have been included in the original bill. However this may be, we think those offered in this case are very proper to come in as amendments. The present bill calls for an account of the avails of Mr. Smith’s services for two years while in California digging for gold. The amendments only vary the claim by making it more general in respect to his employments in California. But, in both the original, and the bill as it will *472be if amended, the substance is the same—a claim for an account of the avails of two years services while engaged in business for the joint benefit of the other parties to the bill. The amendments certainly do not change the ground of recovery to a greater extent than was allowed in the case of Nash v. Adams, 24 Conn., 33, which is a stronger case than this, inasmuch as that was an action at law, in which amendments are, by statute, more restricted than in bills in equity.
But, secondly, are the amendments offered at so late a day that they ought not now to be allowed 1 The case, it is true, has been a long time pending, but the delay has been chiefly caused by the defendants. Their first answer, made in February, 1853, was so imperfect that the plaintiffs were compelled to file new and more specific interrogatories, many of which the defendant Smith refused to answer until forced to do so by the court. During all this time that the plaintiffs were struggling to obtain information in respect to Smith’s employments in California, he, certainly, ought not to complain of the delay, or offer it as any ground of objection to the allowance of the amendments. Indeed, it was not until the report of the committee, in August, 1857, that the plaintiffs were able to get the facts which they now wish to incorporate into the bill. Before that time we think they are not chargeable with any delay. But at that time they had all the information which they have now, and we think they 'ought then to have made their motion to amend. They however chose to try their right to recover upon the original bill, and for that purpose went a second time to the supreme court of errors with their case. Perhaps, in ordinary cases amendments ought to be made before the report of a committee, as a matter of discretion, but such a rule will not apply to a case where the facts necessary to amend by can only be obtained at the hearing, particularly where they are facts within the knowledge of the opposite party, and which his relation to the plaintiffs demanded that he should voluntarily have given to his employers.
We think, therefore, that the bill should not be dismissed; but that- the amendments should be received and allowed *473on the payment of reasonable costs accruing since the report of the committee, and so we advise the superior court.
In this opinion the other judges concurred.
Amendments allowed.